Citation Nr: 0427739	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to November 
1988. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of November 2002 and July 2003.  This 
matter was originally on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Houston, Texas.

In various statements of records, to include testimony 
presented at the travel board hearing held in February 2003, 
the veteran contends that he is unemployable by reason of his 
service-connected right and left knee disabilities (only some 
of which are at issue in the instant appeal).  It is not 
entirely clear whether the veteran desires to pursue a claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
clarification and any other action deemed necessary.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the right knee does not 
manifest limitation of flexion to 30 degrees or less; the 
medical evidence shows that the right knee does not manifest 
limitation of extension.

3.  The medical evidence shows that the left knee does not 
manifest limitation of flexion to 30 degrees or less; the 
medical evidence shows that the left knee does not manifest 
limitation of extension.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-
5260 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2002, the Board remanded the veteran's claims to 
the RO to honor an outstanding hearing request.  The travel 
board hearing was held before the undersigned Veterans Law 
Judge in February 2003.  In July 2003, the Board remanded the 
veteran's claims again for purposes of allowing the RO to 
ensure that 
all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) have been 
satisfied.  For reasons that are discussed below, the Board 
finds that the RO complied with the Remand instructions.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's November 2002 and July 2003 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the March 2002 rating decision, August 
2002 Statement of the Case (SOC), and March 2004 Supplemental 
Statement of the Case (SSOC), which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claims and the reasons for the ratings assigned.  The 
August 2002 SOC provided the veteran with notice of the laws 
and regulations pertinent to his claims.

Lastly, in correspondence dated in July 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.   
While the August 2002 SOC did not cite the law and 
implementing regulations of the VCAA, the July 2003 VCAA 
notice advised the veteran of the substance of the law. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in July 2003 
was not given prior to the first AOJ adjudication of the 
claims, the RO reconsidered the case again in March 2004 
after obtaining evidence identified by the veteran in his 
response to the July 2003 VCAA notice.  The veteran was 
provided with a copy of the March 2004 SSOC.  Also, the Board 
notes that the VCAA notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices, to include the development letter 
dated in December 2001.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

The July 2003 VCAA notice contained no specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claims, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159 (b)(1) (2003).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
veteran's claims that his disabilities are more severe than 
is contemplated in the initially assigned ratings.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's November 2002 and July 2003 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence (e.g., VA examinations conducted in 
January 2002 and February 2002, VA treatment records), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

On October 30, 2001, the veteran filed an informal claim for 
service connection for a right knee disorder secondary to the 
service-connected left knee disorder.  On November 30, 2001, 
the veteran filed a formal claim for an increased rating for 
his service-connected left "hip" disorder.  By a March 2002 
rating decision, the RO granted service connection for 
degenerative joint disease of the right knee and assigned a 
10 percent rating under Diagnostic Code 5010, effective 
September 28, 2001, the date the veteran was seen for 
complaints of right knee pain.  The RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent rating under Diagnostic Code 5010, 
effective October 30, 2000, one year prior to the date the 
claim was received by the RO.  Lastly, the RO continued the 
30 percent evaluation for the service-connected anterior 
cruciate ligament insufficiency of the left knee with lateral 
subluxation and instability.  The veteran filed a notice of 
disagreement with the evaluations assigned to the service 
connected degenerative joint disease associated with the 
veteran's knees.  The RO issued a SOC on these issues in 
August 2002 and the veteran filed his Substantive Appeal in 
August 2002.  

A February 2001 magnetic resonance imaging (MRI) scan of the 
left knee revealed
the following: complete tear of the anterior cruciate 
ligament; partial tear of the posterior cruciate ligament; 
shortening and fraying of the body of the medial meniscus; 
cartilaginous fragment; bone bruise of the posterior tibial 
plateau; advanced osteoarthritis; old trauma of the medial 
collateral ligament, including Pellegrini-Stieda 
ossification; and moderate joint effusion. 

A private orthopedic status report dated in March 2001 noted 
that the veteran had severe arthritis of the left knee. 

The May 2001 VA examination report shows that the veteran 
complained of pain
diffusely about the left knee with gradual bow leg deformity.  
He also complained of grinding, instability, and occasional 
locking.  The physical examination revealed valgus 
pseudolaxity.  He had tenderness along the medial joint line 
and a positive McMurray's sign.  He had positive instability 
on anterior drawer and anterior Lachman's test.  He had a 
negative posterior drawer test.  He had severe crepitation, 
moderate effusion, and lateral subluxation.  The radiographic 
assessment was severe arthritis in all three compartments, 
most notable in the medial and patellofemoral compartments.  
He had a Pellegrini-Stieda lesion along the medial femoral 
condyle. There were severe joint changes noted with 
subchondrial cysts and marginal osteophytic formation.  The 
examiner noted impressions of anterior cruciate ligament 
insufficiency of the left knee with lateral subluxation and 
instability and severe degenerative joint disease status post 
surgery. 

The January 2002 VA examination report shows that the veteran 
reported that
he no longer worked as a chef because of his left knee.  The 
examiner noted that he previously examined the veteran in May 
2001.  The veteran reported that since that time, he 
continued to have significant difficulties with his left 
knee. He continued to note diffuse pain around the knee with 
gradual worsening of his bow-leg deformity.  He continued to 
have occasional locking and give away.  He also complained of 
right knee difficulties.  The physical examination revealed 
that valgus pseudolaxity persisted.  He lacked five degrees 
of full extension and flexion beyond 120
degrees.  He had a positive McMurray's test medially.  He had 
instability on
anterior drawer and anterior Lachman's test.  He had a 
negative posterior drawer.
There was severe crepitation, moderate effusion, and lateral 
subluxation.  The examiner noted diagnoses of anterior 
cruciate ligament insufficiency of the left knee with lateral 
subluxation and instability and severe degenerative joint 
disease of the left knee status post surgery. 

The February 2002 VA examination report shows that the 
veteran reported that the problems associated with his right 
knee had progressively worsened over the last four to five 
years.  He indicated that he had to use his right knee almost 
exclusively to rise out of a seated position.  The examiner 
noted that the veteran was six foot three inches and he 
weighed 320 pounds.  He had full extension in the right knee, 
but lacked flexion beyond 95 degrees.  He used the right knee 
exclusively to rise up from a chair.  He had significant 
crepitation, but there was no evidence of instability at the 
time.  He had mild effusion and the sensation of a loose body 
was palpable in the lateral gutter on flexion and extension.  
The examiner noted that the x-rays
revealed mild to moderate degenerative changes.  The examiner 
noted the
following diagnoses:  anterior cruciate ligament 
insufficiency of the left knee with lateral subluxation and 
instability; severe degenerative joint disease of the left
knee; and moderate degenerative joint disease of the right 
knee.  The radiologist noted more specifically that the 
February 2002 x-ray of the knees revealed
Pellegrini-Stieda disease.  Also, the osteoarthritic changes 
included tricompartmental joint space narrowing, subchondral 
sclerosis, and marginal
osteophytes.  There was calcification of the insertion of the 
quadriceps tendon.  There was no evidence of effusion or 
fracture. 

VA treatment records dated from March 2001 to September 2003 
include a March 2001 record that noted that the veteran 
complained of severe pain of the left knee with popping, 
clicking, giving way, and locking up.  He used a brace.  The 
physical examination of the left knee revealed possible 
effusion and crepitus as well as pain and laxity to varus 
stress.  He had 0 to 120 degrees range of motion.  The 
Lachman's test was negative.  It was noted that the veteran 
had severe arthritis of the left knee with Pellegrini-Stieda 
ossification.  It was further noted that the veteran was 
advised that the veteran would require a total knee 
arthroplasty in the future but currently, the veteran was too 
young for the procedure.  The veteran was encouraged to loss 
weight.  A July 2001 record noted that the veteran 
experienced an episode of "give away" of the left knee when 
he stepped off a curb.  The physical examination revealed 
minimal crepitus.  The assessment was minimal crepitus.  A 
September 2001 record noted that the veteran complained of 
pain in his right and left knees.  The physical examination 
of the left knee revealed swollen popliteal fossa with 
tenderness on palpation.  Range of motion testing revealed 
full extension and flexion to 95 degrees.  The drawer test 
was negative and strength was 5/5.  The physical examination 
of the right knee revealed no effusion.  Range of motion 
testing revealed full extension and flexion to 110 degrees.  
The drawer test was negative and strength was 5/5.  The 
lateral tibial plateau was tender to palpation.  It was noted 
that an x-ray of the "left" knee revealed no joint 
narrowing, but there was evidence of an old medial collateral 
ligament avulsion fracture.  The assessment was "left" knee 
pain, with no evidence of arthritis on x-ray.  He was 
referred for an MRI.  In an addendum, the examiner clarified 
that he meant the right knee and not the left knee.  A 
November 2001 record noted that an MRI of the right knee 
revealed tricompartmental disease, interstitial anterior 
cruciate ligament tear, and degenerative meniscus.  It was 
noted that an x-ray revealed minimal medial joint space 
narrowing.  It was further noted that the veteran would be 
provided with a custom knee brace and cane for a trial 
period.  

A March 2002 record noted that the veteran wore a brace on 
his left knee.  On physical examination of both knees, there 
were no scars, "nttp," effusion, and varus/valgus 
instability.  The Lachman's test was negative.  Range of 
motion testing revealed motion from 0 to 130 degrees.  It was 
noted that x-rays of the knees revealed joint space loss, 
osteophytes, subchondral sclerosis, but no fractures.  It was 
noted that a MRI of the bilateral knees revealed anterior 
cruciate ligament tear and medial meniscus tear.  The 
examiner noted an assessment of bilateral knee anterior 
cruciate ligament tears, meniscal injury, and severe 
degenerative joint disease.  A July 2002 record noted that 
the veteran complained of pain.  The physical examination 
revealed bilateral effusion, more in the left knee than in 
the right knee.  He had guarding on range of motion and 
increased crepitus.  He had a slowed limping gait.  The 
impression was degenerative joint disease with internal 
derangement of bilateral knees.  A September 2002 record 
noted that the veteran had severe osteoarthritis of left knee 
according to x-rays.  

Several records dated in January 2003 showed that the veteran 
underwent left knee arthroscopy and chondroplasty rather than 
a total knee replacement and thereafter, he underwent 
physical therapy.  It was noted that this procedure was a 
palliative treatment for his osteoarthritis, as he was too 
young and also obese.  Range of motion testing during this 
period revealed motion from 0 to 80 degrees, 22 to 64 
degrees, 30 to 60 degrees, 15 to 79 degrees, and 0 to 60 
degrees.  A February 2003 record noted that the veteran 
continued to undergo an exercise program.  It was further 
noted that the veteran would likely convert to crutches in 
another one to two weeks.  He had range of motion of 4 to 98 
degrees.  Another February 2003 record noted that the veteran 
had 75 degrees on continuous passive motion.  A September 
2003 record noted that the veteran complained of pain and 
swelling in both knees.  His knee gave away earlier.  Another 
September 2003 record noted that the veteran reported that he 
fell down yesterday after his knees gave away.  He had full 
range of motion of both knees.  It was noted that the veteran 
ambulated to the x-ray room with no apparent distress.  

In a February 2003 letter, Dr. A.S. noted that the veteran 
underwent left knee surgery in January 2003 to repair a torn 
meniscus.  Dr. A.S. indicated that the recovery period would 
be approximately six months.  Dr. A.S. further indicated that 
the veteran's right knee had osteoarthritic changes and an 
interstitial anterior cruciate ligament tear confirmed by 
MRI.  

According to statements and testimony of record, the veteran 
contends that his knee disabilities interfere with his daily 
life activities, physical activities, and ability to secure 
or follow a substantially gainful occupation.  He maintains 
that he uses a wheelchair and crutches at home.  At the 
hearing, he indicated that he intended to seek paragraph 30 
benefits for his recent left knee surgery and subsequent 
recuperation from surgery.   

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed the service medical records and all other 
evidence of record (i.e., VA treatment records dated prior to 
October 2000) pertaining to the history of the service-
connected knee disabilities.

The veteran's service-connected degenerative joint disease of 
the right and left knees are assigned 10 percent ratings 
under Diagnostic Code 5010 (arthritis due to trauma 
substantiated by x-ray findings).  Diagnostic Code 5010 
provides that traumatic arthritis is to be evaluated under 
Diagnostic Code 5003 (degenerative arthritis-hypertrophic or 
osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2003).  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Id.  
A 20 percent rating is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  Id.  The 10 and 20 percent ratings based on 
x-ray evidence will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2003).  Limitation of range of knee motion is 
evaluated under Diagnostic Codes 5260 (limitation of flexion 
of leg) and 5261 (limitation of extension of leg).

Under Diagnostic Code 5260, flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).  Flexion limited to 30 degrees 
warrants a 20 percent evaluation.  Id.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  Id.  Flexion 
limited to 60 degrees warrants a noncompensable evaluation.  
Id.  

Under Diagnostic Code 5261, extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  Extension limited to 30 degrees 
warrants a 40 percent evaluation.  Id.  Extension limited to 
20 degrees warrants a 30 percent evaluation.  Id.  Extension 
limited to 15 degrees warrants a 20 percent evaluation.  Id.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Id.  Extension limited to 5 degrees warrants a 
noncompensable evaluation.  Id.  

In regard to the veteran's left knee disability, the above 
medical evidence shows that many of the veteran's complaints 
and symptoms are attributable to his service-connected 
anterior cruciate ligament insufficiency with lateral 
subluxation and instability.  The veteran is currently in 
receipt of a 30 percent rating under Diagnostic Code 5257, 
the highest rating available under this diagnostic code, for 
severe symptomatology associated with this disorder.  With 
regard to the 10 percent rating in issue, the symptomatology 
and resulting disabling condition considered separate and 
distinct from the symptomatology and resulting disabling 
condition associated with anterior cruciate ligament 
insufficiency, is limitation of motion. 

The medical findings detailed above show that no range of 
motion testing revealed limitation of flexion of the left 
knee to 30 degrees or less, so as to preclude a rating in 
excess of 10 percent under Diagnostic Code 5260.  Overall, 
the medical findings also show that the veteran's knee 
disability does not manifest limitation of extension, so as 
to preclude a compensable rating under Diagnostic Code 5261.  
The veteran's reduced ability to extend his knee in January 
2003 was temporary due to his knee surgery and not reflective 
of his overall left knee impairment as evident by range of 
motion testing conducted prior to his surgery and after his 
surgery in February 2003 through September 2003.  Thus, the 
veteran is not entitled to a separate compensable rating 
under Diagnostic Code 5261 for limitation of extension of the 
knee.  See VAOPGCPREC 9-04 (providing that where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensation for functional loss 
associated with injury to the leg).  The Board notes that in 
making its determination, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, which address such factors as additional functional 
loss due to pain, weakness, excess fatigability, etc., were 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given 
the numerous physical examinations, the Board observes that 
the record reflects an accurate picture of the severity of 
loss of flexion and extension of the veteran's left knee due 
to pain, fatigue, etc.  

In regard to the veteran's right knee disability, the medical 
findings show that no range of motion testing showed 
limitation of flexion to 30 degrees or less, so as to 
preclude a rating in excess of 10 percent under Diagnostic 
Code 5260.  The medical findings also show that the veteran's 
knee disability does not manifest limitation of extension as 
no limitation of extension of the knee was demonstrated on 
any examination, so as to preclude a separate compensable 
rating under Diagnostic Code 5261.  The Board notes that in 
making its determination, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 were considered.  The Board similarly finds that the 
record reflects an accurate picture of the severity of loss 
of flexion and extension of the veteran's right knee due to 
pain, fatigue, etc.  


The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to a higher rating under 
any of them.  

In regard to Diagnostic Code 5256 (ankylosis of the knee), 
the medical evidence shows that the veteran's knees are not 
manifested by ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2003); see also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  To the contrary, 
the medical evidence shows that the veteran has functional 
range of motion in the right and left knees.  In regard to 
Diagnostic Code 5262, the medical evidence shows that there 
is no malunion of the tibia and fibula attributable to the 
right and left knee disabilities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  

The veteran's service-connected right and left knee 
disabilities have not been shown to be manifested by greater 
than the criteria associated with the ratings assigned during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected degenerative joint 
disease of the right knee, anterior cruciate ligament tear of 
the right knee, or degenerative joint disease of the left 
knee causes marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
on account of the right or left knee disabilities at issue.  
The veteran reportedly no longer works as a chef, but the 
medical evidence does not support that the disabilities at 
issue produce impairment that is unusual to such an extent 
that the regular schedular standards are rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2003).  In the instant case, to the extent that the 
veteran's service-connected right and left knee disabilities 
interfere with his employability, the assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An initial rating in excess of 10 percent for service-
connected degenerative joint disease of the right knee is 
denied.

An initial rating in excess of 10 percent for service-
connected degenerative joint disease of the left knee is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



